      Case 2:18-cr-00292-DWA Document 14 Filed 11/01/18 Page 1 of 1
       Case 2:18-cr-00292-DWA Document 10-2 Filed 10/31/18 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED ST A TES OF AMERICA

                 V.                          Criminal No.

ROBERT BOWERS

                                ARRAIGNMENT PLEA



                  Defendant ROBERT BOWERS

                  being arraigned, pleads   _/1._}~DL~-~-----U~/~0..._[_'-f
                                                                        _
                  in open Court this   __/__.5~/_ _            day of

                      A) D   v15:n:f0 ,20      _1_8_ _ __

                  x~,k-
